Name: Council Regulation (EC) No 2634/97 of 18 December 1997 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  trade policy;  environmental policy;  organisation of transport
 Date Published: nan

 31 . 12. 97 PEN ! Official Journal of the European Communities L 356/ 13 COUNCIL REGULATION (EC) No 2634/97 of 18 December 1997 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas Article 13 of Regulation (EEC) No 805/68 (3) provides for the granting of export refunds; whereas exports of live animals benefiting from Community funds should be carried out in such a way as to respect the welfare of the animals concerned; whereas experience shows that this is not always the case; whereas it should therefore be stipulated that the payment of export refunds shall be subject to compliance with the animal welfare standards as set out in Community legislation concerning animal transport and in particular Council Directive 91 /628/EEC of 19 November 1991 on the protection of animals during transport (4); whereas it is therefore neces ­ sary to amend the said Article 13 accordingly; Whereas it is necessary, for practical reasons, to provide that the Commission will lay down detailed implement ­ ing rules for the application of these rules to imports into third countries, HAS ADOPTED THIS REGULATION: Article 1 Article 13 of Regulation (EEC) No 805/68 is hereby amended as follows : 1 . In paragraph 9 the following subparagraph shall be added: 'Moreover, the payment of the refund for exports of live animals shall be subject to compliance with the provisions established in Community legislation concerning animal welfare and, in particular, the protection of animals during transport'. 2 . In paragraph 12 the following subparagraph shall be added : 'With regard to paragraph 9, last subparagraph , the detailed rules for the application may also include conditions concerning, in particular, imports into third countries '. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1997. For the Council The President F. BODEN (') OJ C 160 , 27. 5 . 1997, p . 7 . 2 OJ C 339, 10 . 11 . 1997 . n OJ L 148 , 28 . 6. 1968 , p. 24. Regulation as last amended by Regulation (EC) No 2321 /97 (OJ L 322, 25 . 1 1 . 1997, p . 25). (4) OJ L 340, 11 . 12. 1991 , p. 17. Directive as last amended by Regulation (EC) No 1255/97 (OJ L 174, 2. 7. 1997, p . 1 ).